Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Konaka (US 2009/0071247) is the closest prior art. Konaka discloses an angular velocity sensor comprising: an angular velocity sensor element including: a monitor electrode 21; a drive electrode 9; a sense electrode 12; and a weight 6; a drive circuit 26 that drives the weight by applying an electric signal to the drive electrode; a detection circuit that receives an electric signal generated by displacement of the weight from the sense electrode; and a reference potential supply circuit that supplies a reference potential to the angular velocity sensor element, wherein circuitry includes: a first capacitance-to-voltage (CV) converter 24 connected to the monitor electrode;  and a second CV converter 28 connected to the sense electrode. Konaka does teach some comparison of a signal output from the first CV converter and a signal output from the second CV converter (synchronous detector circuit 29); however Konaka fails to teach or suggest a comparator that compares a signal being output from the first CV converter with a signal being output from the second CV converter and outputs a signal depending on a result of the comparison; and a reference potential adjustment circuit (or any other type of circuit or means) that receives the signal depending on the result of the comparison and/or outputs the signal to the first CV converter or the second CV converter. As each of the independent claims require these limitations or similar limitations to these, they are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861